t c memo united_states tax_court suzanne jean mccrory petitioner v commissioner of internal revenue respondent docket no 22825-16w filed date suzanne jean mccrory pro_se patricia p davis and jonathan m pope for respondent memorandum opinion vasquez judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or respondent and a motion to remand filed by petitioner respondent contends that he is entitled to summary_judgment as a matter of law because the irs whistleblower office wo did not initiate an administrative or judicial action on the basis of the information petitioner supplied and did not collect any proceeds as a result of that information see sec_7623 we will grant respondent’s motion and deny petitioner’s motion background the following facts are based on the parties’ pleadings and motion papers including the declarations and exhibits attached thereto see rule b petitioner resided in new york when she filed her petition petitioner is a former auditor for the government accountability office she theorizes that the irs is not receiving notice of many large jury awards or settlements in she began filing whistleblower claims with the wo to test this theory in date petitioner filed with the wo several form sec_211 application_for award for original information therein petitioner alleged on the basis of publicly available information that individuals may not have reported taxable_income from multi-million-dollar settlements or jury awards for wrongful arrest or incarceration in an accompanying cover letter petitioner disclosed that all section references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure she was operating on a hunch and had no direct knowledge that the named individuals had underreported their taxable_income the wo’s processing of petitioner’s form sec_211 resulted in the assignment of claims the wo forwarded the claims to the irs small_business self-employed division’s sb_se classification group where they were assigned to revenue_agent ra caroline bonsasa after reviewing petitioner’s information ra bonsasa recommended that the wo reject3 of the claims because the allegations therein were not specific credible or were speculative she recommended rejecting three other claims because the form sec_211 were incomplete leaving her unable to identify the the term classification refers to a group within the relevant irs operating division that reviews whistleblower information and advises the wo to reject or deny a claim select a claim for examination or refer the claim to another group for consideration internal_revenue_manual irm pt date the irm states that a claim will generally be rejected if it is deemed ineligible for an award solely because of the information on the form_211 or the whistleblower’s identity see irm pt for example the wo may reject a claim because the whistleblower was ineligible to file a claim or because the form_211 lacked specific or credible information see id taxpayers in addition ra bonsasa recommended that the wo deny4 one claim because the assessment_period of limitations had expired ra bonsasa referred petitioner’s one remaining claim to an sb_se field_office after reviewing petitioner’s form_211 ra kimisha c riley surveyed the claim ra riley provided the wo with a completed form confidential evaluation report on claim for award in which she confirmed her decision not to examine the taxpayer’s returns jennifer graf a tax analyst at the wo was responsible for ascertaining whether petitioner should receive an award she reviewed petitioner’s form sec_211 ra riley’s form and a classification checksheet detailing ra bonsasa’s conclusions because the irs did not conduct any examinations as a result of petitioner’s allegations ms graf concluded that petitioner’s claims should be rejected or denied the irm states that a claim will generally be denied for a reason beyond the face of the form_211 or the whistleblower see irm pt for example the wo may deny rather than reject a claim because there was no viable statute remaining on the issues raised by the whistleblower or because there were no collected_proceeds id the term survey refers to a revenue agent’s decision before the examination of a taxpayer’s books_and_records that an examination is unwarranted see irm pt date on date the wo issued petitioner three final_determination letters two of these letters referencing the claims that were recommended for rejection state that the wo has made a final_determination to reject your claim for an award the third letter referencing the two remaining claims states that the wo has made a final_determination to deny your claim for an award petitioner timely petitioned the court on date respondent filed a motion for summary_judgment to which petitioner objected we conducted a hearing on respondent’s summary_judgment motion in new york new york thereafter on date petitioner filed a motion to remand of her claims to the irs respondent filed an objection to petitioner’s motion on date discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and in her motion to remand petitioner concedes that she is not eligible for an award for the five remaining claims b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the nonmoving party may not rest upon the mere allegations or denials of her pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite a whistleblower who provides the irs with information leading to the commencement of an action to collect taxes may be entitled to an award sec_7623 provides for nondiscretionary ie mandatory awards of at least and not more than of the collected_proceeds if all stated requirements are met a whistleblower award depends upon the initiation of an administrative or judicial action and the collection of tax proceeds both are necessary prerequisites for an award 136_tc_597 sec_7623 which provides our jurisdiction does not contemplate that we review the commissioner’s determination of the alleged tax_liability to which the claim if the irs does not proceed with an administrative or judicial action there by definition can be no collected_proceeds and hence no whistleblower award perales v commissioner tcmemo_2017_90 pertains nor does sec_7623 confer authority to direct the commissioner to commence an administrative or judicial action 139_tc_299 aff’d per curiam 550_fedappx_10 d c cir cooper v commissioner t c pincite respondent contends that he is entitled to summary_judgment because petitioner does not meet the threshold requirements for a sec_7623 award respondent attached to his motion a declaration of ms graf the wo tax analyst who reviewed petitioner’s claims as shown in ms graf’s declaration and the exhibits attached thereto the wo rejected each of claims as deficient on its face and denied the remaining two claims because they did not result in examinations the wo’s processing unit sent petitioner determination letters rejecting or denying all claims these letters are part of the record as these letters and ms graf’s declaration establish the irs did not initiate any administrative or judicial proceedings or collect any proceeds on the basis of petitioner’s information contrary to rule d petitioner’s opposition does not set forth specific facts showing a genuine dispute as to whether the irs initiated an administrative or judicial action against any taxpayer nor pursuant to rule e has petitioner otherwise made any showing that the facts set forth in ms graf’s declaration are genuinely disputed in fact petitioner acknowledges that the irs did not proceed administratively against any taxpayer thus she does not meet either prerequisite for a whistleblower award under sec_7623 nevertheless petitioner contends that respondent erred by determining that the income the taxpayers received was not taxable petitioner argues that the appropriate remedy is to remand of her claims so that the irs can revisit its decision not to proceed administratively against the taxpayers this court has not yet decided whether it can appropriately order a remand in a whistleblower case however a remand is not appropriate in this case while in pertinent part rule e provides if it appears from the affidavits or declarations of a party opposing the motion that such party’s only legally available method of contraven- ing the facts set forth in the supporting affidavits or declarations of the moving party is through cross-examination of such affiants or declarants or the testimony of third parties from whom affidavits or declarations cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits or declarations are genuinely disputed with respect to these claims the irs chose not to examine the named taxpayers after concluding that the damages awards were not taxable under sec_104 petitioner contends that this decision was erroneous whether or not petitioner is correct see stadnyk v commissioner tcmemo_2008_289 slip op pincite physical restraint and physical detention are not physical injuries for purposes of sec_104 the decision to proceed against a taxpayer is within the discretion of the irs see 136_tc_597 awad v commissioner tcmemo_2017_108 at we believe petitioner’s concerns about the efficacy of third-party income reporting are sincere we cannot grant her the relief she seeks as we previously stated sec_7623 does not contemplate that we review the irs’ determinations of taxpayers’ liabilities or direct the irs to commence an administrative or judicial proceeding see cohen v commissioner t c pincite cooper v commissioner t c pincite granting petitioner’s remand motion would be akin to directing the irs to commence an administrative_proceeding against taxpayers it chose not to pursue having no authority to do so we will grant summary_judgment for respondent and deny petitioner’s motion to remand we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without meritdollar_figure after we set respondent’s summary_judgment motion for a hearing respondent filed a motion in limine to limit the hearing’s scope of review to the administrative record petitioner did not attempt at the hearing to offer any evidence outside the administrative record nor would any evidence outside the administrative record affect the outcome of this case given petitioner’s acknowledgment that the irs did not proceed administratively against any taxpayer we will accordingly deny respondent’s motion in limine as moot to reflect the foregoing an appropriate order and decision will be entered
